Exhibit 10.2

VWR Corporation

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

May 4, 2017

Varietal Distribution Holdings, LLC

c/o Madison Dearborn Partners, LLC

Three First National Plaza, Suite 4600

Chicago, Illinois 60602

Attention: Nicholas W. Alexos

Facsimile: (312) 895-1261

Dear Sirs,

Reference is made to that certain Income Tax Receivable Agreement, dated as of
October 7, 2014, by and between VWR Corporation, a Delaware corporation (“VWR”),
and Varietal Distribution Holdings, LLC, a Delaware limited liability company
(“VDH”) (as amended, restated, supplemented, waived or modified in accordance
with its terms, the “Tax Receivables Agreement”). Reference is also made to the
Agreement and Plan of Merger, dated on or about the date hereof (the “Merger
Agreement”), by and among Avantor, Inc., a Delaware corporation (“Parent”), Vail
Acquisition Corp, a Delaware corporation (“Merger Sub”) and a wholly owned
subsidiary of Parent, and VWR. Capitalized terms used in this letter and not
otherwise defined herein have the meanings set forth in the Tax Receivables
Agreement.

VDH hereby waives any notice rights it may have under the Tax Receivables
Agreement in connection with the transactions under the Merger Agreement.

The consummation of the transactions contemplated by the Merger Agreement (the
“Closing”) will constitute a Change of Control for purposes of the Tax
Receivables Agreement. Pursuant to the Tax Receivables Agreement, including
Section 4.03 thereof, VWR is required to pay to VDH an amount equal to sum of
the Early Termination Payment and the other amounts described in Section 4.01(c)
of the Tax Receivables Agreement (such sum, the “Change of Control Payment”) no
later than the date on which the Closing occurs. Solely for purposes of the
Change of Control Payment that is required to be paid in connection with the
Closing, VWR and VDH hereby agree that such Change of Control Payment will be an
amount equal to $56,238,010 and VWR will pay, or cause to be paid, such amount
to VDH on the Closing Date (as defined in the Merger Agreement) by wire transfer
of immediately available funds to the account designated by VDH in writing prior
to the Closing. Upon payment of the Change of Control Payment by VWR to VDH as
set forth herein, (i) VWR will not have any further payment obligations under
the Tax Receivables Agreement, including in respect of the Change of Control
Payment to be paid in connection with the Closing and (ii) VWR will not have any
rights under Section 7.09 (Reconciliation) of the Tax Receivables Agreement with
respect to such payment or otherwise. Also, upon payment of the Change of
Control Payment by VWR to VDH as set forth herein and notwithstanding anything
in the Tax Receivables Agreement to the contrary, the Tax Receivables Agreement
will terminate, will thereafter be of no further force or effect and,
thereafter, neither party thereto will have any further liability or obligation
thereunder; provided, however, that Sections 6.02 (Consistency), 6.03
(Cooperation), 7.01 (Notices), 7.03 (Entire Agreement; Third



--------------------------------------------------------------------------------

Party Beneficiaries), 7.04 (Governing Law) and 7.12 (Confidentiality) of the Tax
Receivables Agreement will survive such termination. VDH and VWR each hereby
waive the provisions contained in Section 4.02 and Section 5.02 of the Tax
Receivables Agreement with respect to the Change of Control Payment and any
other amounts payable by VWR to VDH.

If the Merger Agreement is terminated prior to the Closing, this letter
agreement will terminate automatically and be of no further force or effect.

*    *    *    *    *



--------------------------------------------------------------------------------

VWR Corporation by:  

/s/ Manuel A.H. Brocke-Benz

Name:   Manuel A.H. Brocke-Benz Title:   President and Chief Executive Officer

 

Signature page to letter re Tax Receivables Agreement



--------------------------------------------------------------------------------

Varietal Distribution Holdings, LLC   by:  

/s/ Nicholas W. Alexos

    Name:   Nicholas W. Alexos     Title:   Secretary

 

Signature page to letter re Tax Receivables Agreement